DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-8, and compound 36, in the reply filed on March 31, 2021, is acknowledged.  The traversal is on the ground(s) that the inventions do not lack unity.  This is not found persuasive because the claimed “special technical feature” is not special at least in view of the cited prior art below.  Further, a method of using the known products would require independent searches for a claimed subject population, dosage regimen, and others.  The examiner will consider rejoining claims if and when allowable subject matter is identified.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 1-20 are pending.  Claims 9-20 are withdrawn for being directed to a non-elected group.  Claims 6 and 7 are withdrawn for not reading on the elected species.  Claims 1-5 and 8 are examined.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., “Cisplatin and dimethyl sulfoxide react to form an adducted compound with reduced cytotoxicity and neurotoxicity,” NeuroToxicology 29 (2008) 444-452.
Fischer concludes that dissolving cisplatin in DMSO yields an adducted compound with different therapeutic and biological characteristics.  Fischer formed a precipitate of cisplatin dissolved in DMSO and then dissolved it in DMSO and diluted it with water in a ratio of 1:40 to form a solution.  Page 55 of the instant application indicates that compound 36 is cisplatin dissolved in DMSO and assayed in water.  This appears to be exactly what Fischer describes.
Absent evidence to the contrary, the composition is “suitable” (i.e., can be injected into a muscle of a subject).
	Claims 1-5 and 8 are anticipated by the prior art.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenda et al., “A Cisplatin Derivative that Inhibits Collagen Fibril-Formation in vitro,” Chem Biol Drug Des 2015; 85: 519-526.
Zenda teaches the inhibitor effect of cisplatin on collagen fibril formation only exists when cisplatin is dissolved in DMSO.  Page 55 of the instant application indicates that compound 36 is cisplatin dissolved in DMSO and assayed in water.  This appears to be exactly what Fischer describes.
This may provide useful for the treatment of fibrotic diseases.  Test compounds were diluted in phosphate buffer for in vitro testing.    

Claims 1-5 and 8 are anticipated by the prior art.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over DD 293496 published September 5, 1991 (STN record shown below).

    PNG
    media_image1.png
    766
    861
    media_image1.png
    Greyscale

Cisplatin was dissolved in Me2SO to give a complex, which was diluted with glucose and mannitol solutions to give infusion dosage forms.  The elected species combined with a carrier for infusion.  Page 55 of the instant application indicates that compound 36 is cisplatin dissolved in DMSO and assayed in water.  This appears to be exactly what Fischer describes.

	Claims 1-5 and 8 are anticipated by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                   
/JARED BARSKY/Primary Examiner, Art Unit 1628